IN THE SUPREME COURT OF THE STATE OF DELAWARE

In the Matter of

a Member of the Bar of
the Supreme Court of
the State of Delaware:

No. 651, 2014

ODC File No. 112252-B
DAVID T. MAY,

Petitioner.

COOOOOOO'JOOOOOOCOOOOOW

Submitted: December 3, 2014
Decided: December 4, 2014

Before HOLLAND, VALIHURA and VAUGHN, Justices.
ORDER
This 4th day of December, 2014, upon sufﬁcient evidence demonstrating
that David T. May (“Respondent”) is suffering from physical or mental health
problems which adversely affect his ability to practice law and without opposition
from the Ofﬁce of Disciplinary Counsel:

1. For good cause shown, Respondent is transferred to disability inactive
status pursuant to Rule 19(b) of the Delaware Lawyers’ Rules of
Disciplinary Procedure;

2. As Respondent has no current Delaware clients or matters, no receiver
need be appointed;

3. The pending disciplinary matter against Respondent is stayed; and

4. This Order shall be made public;

IT SO ORDERED, this 4th day of December, 2014.

/s/ Randy J. Holland
Justice